Case: 17-60103   Document: 00514263300   Page: 1   Date Filed: 12/06/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                No. 17-60103                     December 6, 2017
                              Summary Calendar
                                                                   Lyle W. Cayce
                                                                        Clerk
GREEN TREE SERVICING, L.L.C.; WALTER INVESTMENT
MANAGEMENT CORPORATION; BEST INSURORS, INCORPORATED;
MID STATE CAPITAL, L.L.C.; MID STATE TRUST II; MID STATE TRUST
III; MID STATE TRUST IV; MID STATE TRUST V; MID STATE TRUST VI;
MID STATE TRUST VII; MID STATE TRUST VIII; MID STATE TRUST IX;
MID STATE TRUST X; MID STATE TRUST XI; WILMINGTON TRUST
COMPANY; MID-STATE CAPITAL CORPORATION 2004-1 TRUST; MID-
STATE CAPITAL CORPORATION 2005-1 TRUST; MID-STATE CAPITAL
CORPORATION 2006-1 TRUST; MID-STATE CAPITAL TRUST 2010-1,

             Plaintiffs - Appellees

v.

HENRY WAYNE ROBINSON,

             Defendant - Appellant




                Appeal from the United States District Court
                  for the Southern District of Mississippi
                          USDC No. 3:16-CV-321


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
     Case: 17-60103      Document: 00514263300         Page: 2    Date Filed: 12/06/2017



                                      No. 17-60103
PER CURIAM:*
       This appeal is dismissed for want of jurisdiction based upon binding
precedent in a virtually identical case. Green Tree Servicing, L.L.C. v. Charles,
872 F.3d 637 (5th Cir. 2017).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2